           Case 5:20-cv-00751-D Document 11 Filed 08/28/20 Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

PANHANDLE EASTERN PIPE LINE                      )
COMPANY, LP, a Delaware limited                  )
partnership,                                     )
                                                 )
        Plaintiff,                               )   Case No. CIV-20-751-D
                                                 )
vs.                                              )
                                                 )
ANITA TARRALBO, ET AL.,                          )
                                                 )
        Defendants.                              )

      DEFENDANTS ANITA TARRALBO’S, DONNA HOEHNER’S AND TODD
       WARD’S MOTION TO DISMISS FOR LACK OF SUBJECT MATTER
           JURISDICTION AND/OR FAILURE TO STATE A CLAIM
                       AND BRIEF IN SUPPORT

        Defendants Anita Tarralbo, Donna Hoehner and Todd Ward (hereinafter

collectively referred to as the “Landowners”), respectfully move this Court for an Order

dismissing the claim alleged against them 1 in Plaintiff Panhandle Eastern Pipe Line


1
   Landowners are cognizant of Fed.R.Civ.P. 71.1(e)(2) and (3), which in federal
condemnation actions, require the filing of an answer in all cases within 21 days of service
and effectively supplant standard motion and counterclaim practice under Fed.R.Civ.P. 12
and 13. However, Rule 71.1(e)(3) prohibits only motions that present “additional”
objections and defenses beyond those listed in the Answer. The instant motion does not
present additional objections and defenses beyond those listed in Landowners’ Answer.
See e.g., Vill. of Wheeling v. Fragassi, 2010 WL 3087462, at *3 (N.D. Ill. Aug. 2,
2010)(“The court first notes that Rule 71.1(e)(3) bars motions ‘asserting an additional
objection or defense.’ In the present case, the USPS’ motion only raises defenses that were
contained in its answer”). Moreover, subject matter jurisdiction is an issue that may be
raised at any time. See also Sabal Trail Transmission, LLC v. 13.386 Acres of Land, No.
5:16-CV-147-OC-41PRL, 2016 WL 2758913 at *1 n.1 (M.D. Fla. May 12, 2016)(“ The
Court is aware of Federal Rule of Civil Procedure 71.1(e)(3)’s prohibition on objections
raised outside of an answer. But because Defendants also raised this objection in their
answer and the challenge is to the Court’s subject matter jurisdiction, the Court did not
strike the motion as improper”).
                                             1
          Case 5:20-cv-00751-D Document 11 Filed 08/28/20 Page 2 of 14




Company, LP’s (“Plaintiff”) Complaint. [Dkt. 1]. For the reasons set forth herein, the

Court lacks subject matter jurisdiction over this pipeline condemnation action and/or the

Complaint fails to state a claim upon which relief may be granted.

                                   BRIEF IN SUPPORT

                                    INTRODUCTION

       This is a pipeline condemnation action filed by Plaintiff, a private entity, and against

Landowners 2 under the guise of Section 717f(h) of the Natural Gas Act (the “NGA”), 15

U.S.C. § 717f(h), which federal statute also supplies the basis upon which Plaintiff invokes

the Court’s subject matter jurisdiction in accordance with 28 U.S.C.§ 1331.         However,

Section 717f(h) of the NGA, pursuant to which Congress delegated the power of eminent

domain to pipeline companies holding certificates of public convenience and necessity

issued by the Federal Energy Regulatory Commission (“FERC”), does not apply under the

unique circumstances of this case. Therefore, the Court lacks subject matter jurisdiction

over this action and/or the Complaint fails to state a claim upon which relief may be

granted. Plaintiff must attempt to obtain the relief it seeks in the Oklahoma state courts.

       As the United States Supreme Court has stated: “the dichotomy between personal

liberties and property rights is a false one. Property does not have rights. People have

rights[, such as t]he right to enjoy property without unlawful deprivation . . . That rights in

property are basic civil rights has long been recognized.” Lynch v. Household Fin. Corp.,


2
  There are numerous other defendants besides Landowners, each of whom Plaintiff alleges
holds or purports to hold an easement across the affected tract. However, as noted in
Paragraphs 8 through 21 of the Complaint, Plaintiff does not desire to acquire an interest
in their easements but has named them only to accord with Fed.R.Civ.P. 71.1(c)(3).
                                              2
          Case 5:20-cv-00751-D Document 11 Filed 08/28/20 Page 3 of 14




405 U.S. 538, 552 (1972). See also Zinerman v. Burch, 494 U.S. 113, 132 (1990). In fact,

as Arthur Lee, a Virginia delegate to the Continental Congress put it, “[t]he right of

property . . . is the guardian of every other right, and to deprive a people of this is to deprive

them of liberty.” James W. Ely, Jr., The Guardian of Every Other Right: A Constitutional

History of Property Rights 26 (2d ed. 1998). These bedrock principles are of particular

importance here.

       In contrast to the usual federal pipeline condemnation action, this case does not

involve countless landowners who own a multitude of tracts within the judicial district and

across whose properties a proposed pipeline’s course will follow. Rather, this case is

unique for four reasons. First, as opposed to numerous tracts of land, it involves only a

single, square, twenty (20) acre tract in Kingfisher County, Oklahoma. Second, rather than

dozens if not hundreds of affected landowners, there are only three, all of whom are family

members, and each of whom owns an undivided one-third interest in the affected tract –

the last remaining parcel of real estate that has, according to family lore, been in the family

since the land run of 1889. Third, the case does not involve a proposed pipeline at all but

rather a compressor station. Fourth, and most important for the Court’s analysis, it does

not involve a proposed compressor station.            Rather, Plaintiff, after having leased

Landowners’ tract for more than 40 years, and after having constructed its compression

station many years ago, has now simply decided that it would be in its financial interest to

own the property in fee simple, and so has filed the instant action. For the reasons set forth




                                                3
          Case 5:20-cv-00751-D Document 11 Filed 08/28/20 Page 4 of 14




below, Congress’ delegation of the power of eminent domain to a private entity is to be

strictly construed and Plaintiff’s proposal falls outside the scope of Section 717f(h). 3

                          ARGUMENT AND AUTHORITIES

    1. Section 717f(h) Cannot Be Interpreted to Confer a Perpetual Right of Eminent
       Domain on Pipeline Companies Long After the Construction of the Facilities
       Authorized by the Federal Energy Regulatory Commission

       15 U.S.C. § 717f(h), which, since 1947, has conferred upon pipeline companies a

right of eminent domain for pipeline construction, Public Law 80-245, 61 Stat. 459 (July

25, 1947) (amending 7 U.S.C. §717f), states:

(h) RIGHT OF EMINENT DOMAIN FOR CONSTRUCTION OF PIPELINES, ETC.

              When any holder of a certificate of public convenience and
              necessity cannot acquire by contract, or is unable to agree with
              the owner of property to the compensation to be paid for, the
              necessary right-of-way to construct, operate, and maintain a
              pipe line or pipe lines for the transportation of natural gas, and
              the necessary land or other property, in addition to right-of-
              way, for the location of compressor stations, pressure
              apparatus, or other stations or equipment necessary to the
              proper operation of such pipe line or pipe lines, it may acquire
              the same by the exercise of the right of eminent domain in the
              district court of the United States for the district in which such
              property may be located, or in the State courts. The practice
              and procedure in any action or proceeding for that purpose in
              the district court of the United States shall conform as nearly
              as may be with the practice and procedure in similar action or
              proceeding in the courts of the State where the property is
              situated: Provided, That the United States district courts shall
              only have jurisdiction of cases when the amount claimed by the


3
 The alleged statutory basis for subject matter jurisdiction is federal question jurisdiction
under 28 U.S.C. § 1331. See Paragraph 24 of Complaint. [Dkt. 1]. However, if Plaintiff
were to attempt to rely upon diversity jurisdiction, it has failed to allege the citizenship of
not only itself, a limited partnership, which requires an identification of the citizenship of
each partner, but also the citizenship of many of the corporate defendants.
                                              4
           Case 5:20-cv-00751-D Document 11 Filed 08/28/20 Page 5 of 14




               owner of the property to be condemned exceeds $3,000.
               [emphasis added].

         In Paragraph 30 of the Complaint, Plaintiff alleges that “Since 1980, Panhandle has

owned, operated and maintained compressor station facilities (the ‘Cashion Compressor

Station’) on the Property.” (Complaint at ¶ 30)[Dkt. 1](emphasis added). It is currently

the year 2020. Only now, some forty years after the installation of the compressor station

does Plaintiff seek to exercise the power of eminent domain over the underlying real estate.

         The novel question before the Court is whether Section 717f(h) of the Natural Gas

Act is susceptible to a strained interpretation that would allow a pipeline company, which

is not a sovereign entity and possesses those powers and only those powers expressly

delegated to it by Congress, to exercise the right of eminent domain over real property

some 40 years after constructing the natural gas facilities at issue.

         There is a distinct temporal aspect to Congress’ delegation of the right of eminent

domain in Section 717f(h). The legislative history of the subsection reflects an emphasis

on the need for federal law to ensure the construction of interstate pipelines in the face of

state interference. S. Rep. No. 80-429 at 3-4 (1947)(“The Commission, through its

certificate power, is authorized to grant certificates of convenience and necessity for the

construction of interstate natural-gas pipelines from points of supply to certain defined and

limited markets. If a State may require such interstate natural-gas pipelines to serve

markets within that State as a condition to exercising the right of eminent domain, then it

is obvious that the orders of the Federal Power Commission 4 may be nullified”).


4
    FERC was not created until 1977.
                                              5
             Case 5:20-cv-00751-D Document 11 Filed 08/28/20 Page 6 of 14




       On the House side, it was in fact, none other than Rep. George Schwabe of

Oklahoma, who introduced H.B. 2956, which contained the amendment to Section 717f

now known as subsection (h). During hearings before the House Committee on Interstate

and Foreign Commerce on April 17, 1947, Rep. Schwabe testified:

                I shall take only just a very few minutes to state that when the
                Natural Gas Act was passed, Congress methinks inadvertently
                failed to include the power of eminent domain to obtain rights–
                of-way for pipe lines as they had done in the Power Act. In
                other words, all this bill seeks to do is to amend the Natural
                Gas Act by implementing the power given the Federal Power
                Commission to obtain rights-of-way for the construction of
                pipe lines where the Commission has granted an application
                and where the pipe-line company cannot get together amicably
                and privately with the landowner as to a price for the damages
                that should be awarded or paid for going through his property.
                [emphasis added].

(Statement of Hon. George B. Schwabe, Testimony Before the House Committee on

Interstate      and     Foreign     Commerce,        April     17,     1947)(available       at:

https://play.google.com/books/reader?id=jiYZIOFewz4C&hl=en&pg=GBS.PA377)

       Congress delegated to pipeline companies the right of eminent domain when they

proposed to construct pipelines or related facilities and could not acquire the underlying

real estate by negotiation and contract. This is because an inability to acquire the real estate

threatened the prompt and efficient construction of pipelines, construction aimed at

ensuring the distribution of natural gas to American consumers, an endeavor that helped in

large measure to power the nation’s post-World War II economic expansion. Congress did

not intend for pipeline companies to be able to construct a facility and then, forty years

later, seek to condemn the underlying real estate as an internal cost-saving measure. The


                                               6
          Case 5:20-cv-00751-D Document 11 Filed 08/28/20 Page 7 of 14




statute, which amounts to a narrowly circumscribed delegation of sovereign authority, was

enacted to ensure that the American public’s interest in the prompt construction of pipelines

and related facilities was unencumbered by compensation disputes or vagaries of state law,

and thus to ensure the efficient distribution of natural gas. It was not intended to be

weaponized by pipeline companies in contract negotiations forty years after the pipeline

and its related facilities already had been built. Those are matters between the parties that

do not implicate Section 717f(h) of the Natural Gas Act or the policies behind it and

relegate the pipeline company to its contractual rights and/or state law rights and remedies.

       Three key principles of statutory interpretation guide the Court in its interpretation

of Section 717f(h). First, eminent domain statutes are to be strictly construed to exclude

those rights not expressly granted. Transwestern Pipeline Co. v. 17.19 Acres of Properly

Located in Maricopa County, 550 F.3d 770, 774-75 (9th Cir. 2008); 1A J. Sackman, Nichols

on Eminent Domain § 3.03[3][d] [07] (rev.3d ed)(“[t]he grant of authority to condemn for

specific purposes must be construed as limited to the enumerated purposes."          This is

particularly important when the sovereign power of eminent domain has been delegated by

Congress to private entities. Cf. Humphries v. Williams Natural Gas Co., 48 F.Supp.2d

1276, 1281 (D. Kan. 1999)(distinguishing another court’s opinion “because it fails to

recognize that the gas company bringing the condemnation action is a private corporation,

and that unlike the federal government, its only authority to condemn property is grounded

in § 717f(h)”) [emphasis added]. Put simply, Plaintiff’s only rights, as a private, non-

governmental entity, to seize the property of individual citizens of the United States, are



                                             7
           Case 5:20-cv-00751-D Document 11 Filed 08/28/20 Page 8 of 14




grounded entirely upon the language of a single subsection of a statute, one which must be

strictly construed so as to exclude any powers not expressly granted.

       Second, when a statute utilizes the conjunctive “and” then all requirements must be

satisfied. See e.g., City of Rome v. United States, 446 U.S. 156, 172 (1980) ("By describing

the elements of discriminatory purpose and effect in the conjunctive [by using "and"],

Congress     plainly   intended     that   a       voting   practice   not   be    precleared

unless both discriminatory purpose and effect are absent."); Qwest Communications Int’l,

Inc. v. FCC, 398 F.3d 1222, 1236 (10th Cir. 2005)(“The use of the conjunctive ‘and’ in the

phrase ‘preserve and advance universal service,’ or ‘preservation and advancement of

universal service,’ clearly indicates that the Commission cannot satisfy the statutory

mandate by simply doing one or the other”); 2A Norman J. Singer, STATUTES AND

STATUTORY CONSTRUCTION § 45:12 (6th ed.2003)(“Where two or more requirements are

provided in a section and it is the legislative intent that all of the requirements must be

fulfilled in order to comply with the statute, the conjunctive "and" should be used. Statutory

phrases separated by the word "and" are usually to be interpreted in the conjunctive”).

       Third, as the United States Supreme Court has recognized on more than one

occasion, “the title of a statute or section can aid in resolving an ambiguity in the

legislation's text.” INS v. Nat’l Center for Immigrants Rights, Inc., 502 U.S. 183, 189

(1991), citing Mead Corp. v. Tilley, 490 U.S. 714, 723 (1989); FTC v. Mandel Bros.,

Inc., 359 U. S. 385, 388-389 (1959).

       An application of these principles to Section 717f(h) makes clear that it contains a

temporal component designed to effectuate the right of eminent domain in a specific

                                               8
          Case 5:20-cv-00751-D Document 11 Filed 08/28/20 Page 9 of 14




circumstance – when a pipeline company cannot by contract obtain the rights to real estate

to construct a proposed FERC-approved pipeline or related facilities previously approved

by FERC. It cannot be interpreted reasonably to extend to pipeline companies the perpetual

right of eminent domain long after the pipeline or facility approved by FERC has been

constructed. For those situations, the pipeline company must rely on its own negotiations

and/or its state law rights and remedies. Cf. Panhandle Eastern Pipe Line Co. v. Public

Svc. Comm. of Indiana, 332 U.S. 507, 517-18 (1947)(“The Act was drawn with meticulous

regard for the continued exercise of state power, not to handicap or dilute it in any way”).

       As applied to this case, in addition to the legislative history cited above, these

principles demonstrate the lack of federal court jurisdiction and/or a cognizable claim for

relief because Plaintiff’s allegations make clear that it does not fall within the scope of

Section 717f(h).

       First, the title of subsection (h) alone clearly reflects that the right of eminent domain

that Congress delegated to pipeline companies pertained to their construction. Here, the

compressor station was constructed and/or expanded decades before this suit was filed.

See Complaint at ¶ 30 [Dkt. 1]. This cannot be overemphasized. When Congress itself

described the sum and substance of what it intended Section 717f(h) to achieve, it made

clear that the right of eminent domain was to allow for the construction of pipelines and

their related facilities. Congress, which knew how to draft and describe a statute, could

easily have omitted the word “construction” from Section 717f(h)’s title had it intended to

confer a broad, perpetual right of eminent domain long after construction.



                                               9
           Case 5:20-cv-00751-D Document 11 Filed 08/28/20 Page 10 of 14




         Second, and most important from a textualist perspective, the plain language of

Section 717f(h) reflects that, with respect to condemnation of pipeline courses, the

contemplated right of eminent domain is that necessary for the condemnor to do three

things: construct, operate and maintain the pipeline. Here, the property sought by Plaintiff

is only necessary to continue operating its pipeline, but not to construct or even maintain

it.

         As Representative Schwabe alluded to prior to the bill’s enactment, Section 717f(h)

was taken almost verbatim from 16 U.S.C. § 814, a section of the Federal Power Act. See

also S. Rep. No. 80-429 (1947). However, Section of 814 of the FPA did not use the

conjunctive “and,” but rather the disjunctive “or.” Section 814 states:

               When any licensee cannot acquire by contract or pledges an
               unimproved dam site or the right to use or damage the lands or
               property of others necessary to the construction, maintenance,
               or operation of any dam, reservoir, diversion structure, or the
               works appurtenant or accessory thereto, in conjunction with
               any improvement which in the judgment of the commission is
               desirable and justified in the public interest for the purpose of
               improving or developing a waterway or waterways for the use
               or benefit of interstate or foreign commerce, it may acquire the
               same by the exercise of the right of eminent domain in the
               district court of the United States for the district in which such
               land or other property may be located, or in the State courts.

         It is telling that when Congress modeled Section 717f(h) of the NGA after Section

814 of the FPA, it saw fit to use “and” rather than “or.” Section 717f(h) reflects, in that

regard, a more intentionally circumscribed delegation of Congressional authority, a truth

further reflected by the title of 15 U.S.C. §717f(h), but not reflected in the title of 16 U.S.C.

§ 814.


                                               10
         Case 5:20-cv-00751-D Document 11 Filed 08/28/20 Page 11 of 14




       The above discussion is important because it informs the subsection’s subsequent

use of the word “location” and it is that term that governs here. The statute does not define

the word. See 15 U.S.C. § 717a. However, as the Tenth Circuit has noted, “Where a statute

contains no definition of the term in question, the general rule is that the word is to be

interpreted in its ordinary, everyday sense.” United States v. Mayberry, 774 F.2d 1018,

1020 (10th Cir. 1985), superseded on other grounds, 18 U.S.C. § 3013(d)(1988).

According to Webster’s Dictionary, the word “location” may certainly describe “a tract of

land designated for a purpose,” i.e., the land itself. However, it may also describe “the

act or process of locating.” MERRIAM-WEBSTER’S COLLEGIATE DICTIONARY (11TH ed.

2003) [emphasis added].          See also BLACK’S LAW DICTIONARY AT 940 (6th

ed.1990)(defining “location” as “[s]ite or place where something is or may be located.

Act of locating”) [emphasis added].

       In Section 717f(h), Congress used “location” in the latter sense.           In short,

Congress delegated to pipeline companies the right of eminent domain when and only

when they were in the “act or process of locating” a compressor station authorized by

FERC. Here, the compressor station has already been located – it sits and has for decades

sat on the property. Congress did not delegate to pipeline companies a perpetual right

to condemn property at their leisure after they had already located a compressor station

thereon and later decided for financial, tax or accounting reasons that they would rather

own the real estate in fee rather than lease it.

       Third, if there is any doubt concerning the application of these principles to

Section 717f(h), the statute is to be construed strictly against Plaintiff and only those

                                             11
          Case 5:20-cv-00751-D Document 11 Filed 08/28/20 Page 12 of 14




powers of eminent domain expressly granted should be extended to it. Plaintiff is not

entitled to the benefit of the doubt as regards the Court’s interpretation of the statute.

Rather, Landowners, the individual American citizens whose property is being taken

against their will, are entitled to a strict interpretation thereof.

       While Plaintiff may contend that it would be inequitable to interpret the statute in

this manner and relegate it to its state law remedies, remedies it cannot show to be

inadequate, this is inaccurate for two reasons. First, Plaintiff had a contractual remedy

under its lease that, had it been utilized, would have allowed it to avoid its current situation.

Plaintiff simply failed to avail itself of its contractual rights. In fact, Section 717f(h)’s

right of eminent domain is triggered only when the pipeline company “cannot acquire by

contract, or is unable to agree with the owner of property to the compensation to be paid

for” the land upon which the facility will sit. Pursuant to the lease between Plaintiff and

Landowners, six (6) months prior to the expiration of the lease term, Plaintiff could have

entered into negotiations with Landowners concerning the cost to extend the term of the

lease and, if no agreement could be reached, the matter would have been submitted to a

neutral appraiser for a final determination of the amount, which would have been binding

on the parties. It failed to do so. (Lease at p.2, fourth paragraph)(Exh. 1). 5 Plaintiff cannot

now tell the Court that it was unable to acquire by contract or to agree with Landowners




5
 Plaintiff specifically referenced the Lease in Paragraph 33 of the Complaint. Pursuant to
Gee v. Pacheco, 627 F.3d 1178, 1186 (10th Cir. 2010), the Lease may be considered in
connection with the instant motion without converting it to one for summary judgment.
                                                12
         Case 5:20-cv-00751-D Document 11 Filed 08/28/20 Page 13 of 14




concerning the compensation for an extension of its lease when it failed to take advantage

of the provisions of the very agreement for which it had already bargained.

       Second, although Plaintiff now maintains its compressor station on their property

without their consent, which constitutes a trespass, Landowners have not sought mandatory

injunctive relief here or elsewhere or otherwise demanded an immediate removal thereof.

The interstate flow of natural gas is not impeded, but rather continues unabated through

Plaintiff’s pipeline system. The dispute between the parties is one of just compensation

for the proposed taking of their real estate. This is not a dispute in which Landowners have,

through their own recalcitrance, held up the construction of a pipeline or related facilities

or the distribution of natural gas to consumers. Section 717f(h) provides no federal

condemnation remedy to Plaintiff or to other pipeline operators seeking to utilize the power

of eminent domain 40-years post-construction in an attempt to effect a minor cost savings

for its stakeholders at landowners’ expense.

                                     CONCLUSION

       For the reason set forth above, Plaintiff Panhandle Eastern Pipe Line Co., LP’s

Complaint should be dismissed pursuant to Fed.R.Civ.P. 12(b)(1) and (6).




                                               13
         Case 5:20-cv-00751-D Document 11 Filed 08/28/20 Page 14 of 14




                                                Respectfully submitted,

                                                s/ John D. Stiner
                                                John D. Stiner, OBA #18148
                                                Stiner Law Firm, PLLC
                                                119 N. Robinson, Suite 630
                                                Oklahoma City, OK 73102
                                                Telephone: (405) 602-1591
                                                Facsimile: (405) 602-1754
                                                Email:john@stinerlaw.com

                                                and

                                                Joseph H. Bocock, OBA #0906
                                                Bocock Law PLLC
                                                119 N. Robinson, Suite 630
                                                Oklahoma City, OK 73102
                                                Telephone: (405) 602-1591
                                                Facsimile: (405) 602-1754
                                                Email: joe@bococklaw.com

                                                ATTORNEY FOR DEFENDANTS
                                                ANITA TARRALBO, DONNA
                                                HOEHNER AND TODD WARD

                            CERTIFICATE OF SERVICE

       I hereby certify that on August 28, 2020, I electronically transmitted the attached
document to the Clerk of Court using the ECF system for filing. Based on the records
currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the
following ECF registrants:

Jason Goodnight


                                                s/ John D. Stiner
                                                John D. Stiner




                                           14
